EXAMINER’S AMENDMENT
The Applicant’s amendment dated 12/9/2021 has been entered and fully considered. Claims 1 and 3 have been amended by the Applicant. Claims 2 and 8 have been cancelled by the Applicant. New claim 20 is added. Withdrawn claims 10-19 are cancelled by the Examiner using Examiner’s amendment (see below).
Claims 1, 3-7, 9, and 20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Gow on 1/5/2022.
The dependency of claim 9 has been changed from claim 8 to claim 1.
Claims 10-19 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to independent claims 1 and 20 were BOUTI (US 6,349,886), hereinafter BOUTI, in view of MUHLEMANN (US-2017/0312961), hereinafter MULEMANN
Regarding independent claims 1 and 20, combination of BOUTI and MUHLEMANN discloses a co-injection hot runner nozzle that comprises of an inner melt flow channel and an annular outer melt flow channel with a first common source and an 
The combination above, however, fails to disclose that the co-injection nozzle is equipped with a plurality of flow transition channels arranged in a ring that facilitate an annular outer melt flow and that each of the flow transition channels having an inlet, a part-annulus outlet, and a pair of opposing walls that diverges in the downstream direction. Also, and regarding independent claim 20, the combination fails to disclose that each of the flow redirection channels comprises a gradual bend of about 70 degrees away from longitudinal.
Claims 3-7 and 9 are dependent on claim 1 and as such are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/